Citation Nr: 0010351	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-11 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1953 to July 
1957, from October 1961 to October 1962, and from December 
1962 to January 1984.


FINDING OF FACT

Diabetes mellitus is related to active service.


CONCLUSION OF LAW

Diabetes mellitus was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board of Veterans' Appeals (Board) finds initially that 
the claim for service connection for diabetes mellitus is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that the veteran has 
presented a claim which is plausible.  The Board also finds 
that the facts relevant to this issue have been developed to 
the extent possible and that the statutory obligation of the 
Department of Veterans Affairs (VA) to assist in the 
development of the claim is satisfied.  38 U.S.C.A. 
§ 5107(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).

Service medical records reflect that in September 1962, the 
veteran had glucose of 108, and that several days later, 
cholesterol was noted to be 261.  The impression at this time 
included obesity, and the veteran was placed on a diet for 
weight reduction.  In January 1973, the impression was 
probable functional hypoglycemia, and in June 1973, it was 
noted that the veteran glucose results exhibited a diabetic 
pattern with hypoglycemia.  At this time, the veteran was 
still feeling dizzy and weak a few hours after meals, and 
symptoms were noted to be minimal at night.  In February 
1974, the assessment included possible hypoglycemia, with the 
veteran reporting dizziness and fatigue after meals, and in 
April 1974, glucose level testing revealed results which were 
suggestive of diabetes mellitus and hypoglycemia.  Previous 
studies in January of the same year were noted to reveal 
results which were not suggestive of diabetes mellitus.

Service medical records from January 1975 reflect problems 
that included hypoglycemia and an assessment that included 
diabetes mellitus.  The examiner further indicated that the 
veteran had diabetes mellitus with hypoglycemia after two 
hours, and that he had recently gained weight.  In February 
1975, the problems again included diabetes mellitus and the 
assessment was diabetes mellitus.  Fasting blood sugar was 
97, glucose was 108, and the veteran's condition was noted to 
have improved as long as his diet was maintained.  A week 
later, the problems continued to include diabetes mellitus.  
In September 1975, the assessment included history of low 
blood sugar with glucose studies of 1974 suggesting glucose 
intolerance with blood sugar levels of 51 after approximately 
three hours.  Symptoms were noted to include lightheadedness 
and it was noted that the veteran had not lost weight.  In 
November 1975, the assessment was hypercalcemia (error) and 
the plan was to supply the veteran with diet pills.  Repeat 
studies in January 1976 revealed no evidence of 
hypercalcemia.

In March 1976, the veteran's problems again included diabetes 
mellitus and the plan was to rule out possible diabetes 
mellitus.  At the end of the month, diabetes was still listed 
among the veteran's problems, although a periodic in-service 
examination in December 1977 did not indicate any complaints 
or history of diabetes mellitus.  A June 1978 clinical record 
notes the previous diagnosis of functional hypoglycemia from 
January 1973, which was followed by further evaluations in 
April 1974 and February 1975.  In May 1982, a history of 
glucose intolerance was noted.  At this time, examination 
revealed normal glucose tolerance testing and an assessment 
of mild second degree hypoglycemia.

In his original application for compensation in February 
1984, the veteran sought service connection for hypoglycemia.  

VA medical examination in March 1984 revealed that the 
veteran reported a history of only one episode of 
hypoglycemia with no recurrence in 10 years.  Glucose was at 
102, and the diagnosis included historical hypoglycemia with 
no recurrence in 10 years.

An April 1984 rating decision denied service connection for 
hypoglycemia since without organic disease, it was not a 
ratable entity.

VA examination in July and August 1985 revealed no complaints 
or treatment for hypoglycemia or diabetes mellitus.

A private medical record from January 1987 reflects a family 
history that included diabetes and back trouble.  This family 
history was again noted in private medical records from July 
1987.

VA medical examinations in June 1988 and February 1989 again 
revealed no complaints or treatment for hypoglycemia or 
diabetes mellitus.  Military clinical records from October 
1988 reveal glucose of 131.  VA examination in March 1989 
revealed glucose to be at 92.  Additional military clinical 
records from October 1990 reveal glucose of 196.  February 
and March 1991 VA medical examination only noted a family 
history for diabetes, but did reveal glucose to be at 112.

A February 1997 private medical record from A. Diagnostic 
Clinic reflects that the veteran developed diabetes in 1996 
based on several fasting blood sugars above 140.  His latest 
hemoglobin A1C was noted to be at 39.8 and this indicated to 
be a November 1996 glycohemoglobin with a fasting blood sugar 
of 147.  Past medical history was noted to include non-
insulin dependent diabetes mellitus in 1996, and a family 
history of diabetes mellitus on his mother's side.  The 
assessment included non-insulin dependent diabetes mellitus.  

A March 1997 medical record from the same clinic reflects 
that the veteran had followed a rigorous diabetic program and 
had lost 12 pounds.  On Glucophage, his blood sugars were 
ranging from 70 to 140, and there were still symptoms of 
hypoglycemia when the blood sugars dropped to 70.  The 
assessment was non-insulin dependent diabetes mellitus.

In a medical statement dated in July 1998, Dr. A. of the A. 
Diagnostic Clinic opined that based on attached medical 
evidence and the fasting blood sugar results, there was no 
doubt of the fact that the veteran had diabetes mellitus 
while on active military duty.  Stapled to this statement in 
the claims file are copies of relevant service medical 
records for the period of January 1975 to May 1982 and the 
veteran's summary of those records, and copies of the above-
noted medical records from A. Diagnostic Clinic dated in 
February and March 1997.

September 1998 VA diabetes mellitus examination initially 
noted a history of diabetes mellitus which, according to the 
veteran's service medical records, was noted to begin with 
hypoglycemic episodes and glucose intolerance in the mid 
1970's.  The veteran indicated he had had no hypoglycemic 
reactions over the previous year but had trouble maintaining 
his diet.  No restrictions were referable to the veteran's 
diabetes, and the veteran was noted to have been on 
Glucophage and more recently, Glucotrol.  He had never been 
on insulin and reported to the VA for evaluation every two 
months and to his private physician, every three months.  
Recent glucose was noted to be at 152, and the diagnosis was 
diabetes mellitus with mild peripheral diabetic neuropathy.  
It was the VA examiner's opinion that the findings shown in 
service were not related to diabetes mellitus.


Analysis

The Board has reviewed all of the evidence of record and 
first notes that there is a recent diagnosis of diabetes 
mellitus which has been manifested by mild peripheral 
neuropathy.  In addition, the Board notes that service 
medical records reflect problems, complaints, treatment, and 
diagnoses of diabetes mellitus, glucose intolerance, and/or 
hypoglycemia from 1962 to 1982, and that one of the veteran's 
private physician's, Dr. A., squarely considered at least 
some of the records from this period when he concluded that 
there was no doubt of the fact that the veteran had diabetes 
mellitus while on active military duty.  While the Board 
further notes that the September 1998 examiner specifically 
found that the findings shown in service were not related to 
diabetes mellitus, the examiner does not offer an explanation 
for this conclusion.  Although Dr. A.'s statement is arguably 
similarly deficient, with the numerous references to 
diabetes, glucose intolerance, and hypoglycemia in the 
service medical records, the Board finds that the more 
significant burden was on the VA examiner to explain the lack 
of any connection on this record, and he failed to do so.  
The Board is also concerned over the VA examiner's apparent 
initial recognition that the service medical records were 
indicative of diabetes mellitus beginning in the form of 
hypoglycemic episodes and glucose intolerance.  

Consequently, the Board finds that Dr. A.'s July 1998 opinion 
that there was no doubt of the fact that the veteran had 
diabetes mellitus while on active military duty is at least 
entitled to the same amount of evidentiary weight assignable 
to the VA medical opinion of September 1998, and that this 
and other evidence of record is therefore sufficient to 
trigger the benefit of the doubt doctrine and establish a 
nexus between the veteran's current diabetes mellitus and 
service.  38 U.S.C.A. § 5107.  Hence, the Board finds that 
diabetes mellitus was incurred in service and that it 
continued thereafter, that there is competent evidence that 
the veteran currently has this disability, and that service 
connection for diabetes mellitus is warranted.


ORDER

The claim for service connection for diabetes mellitus is 
granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


